1    KERSHAW, COOK & TALLEY PC
     William A. Kershaw (State Bar No. 057486)
2    Stuart C. Talley (State Bar No. 180374)
3    Ian J. Barlow (State Bar No. 262213)
     401 Watt Avenue
4    Sacramento, California 95864
     Telephone: (916) 779-7000
5    Facsimile: (916) 721-2501
     Email: bill@kctlegal.com
6
     Email: stuart@kctlegal.com
7    Email: ian@kctlegal.com

8    Attorneys for Plaintiff and the Class
     Additional counsel listed on signature page
9
10
     DYKEMA GOSSETT LLP
11   James P. Feeney (State Bar No. 219045)
     Fred J. Fresard (Pro Hac Vice)
12   Krista L. Lenart (Pro Hac Vice)
     333 South Grand Ave., Suite 2100
13   Los Angeles, California 90071
     Telephone: (213) 457-1800
14
     Facsimile: (213) 457-1850
15   Email: jfeeney@dykema.com
     Email: ffresard@dykema.com
16   Email: klenart@dykema.com
17   Attorneys for Defendant
18   FCA US LLC f/k/a Chrysler Group LLC

19
                                 UNITED STATES DISTRICT COURT
20
                                EASTERN DISTRICT OF CALIFORNIA
21
     SHAWN ALGER as an individual and on               Case No.: 2:18-cv-00360-MCE-EFB
22   behalf of all others similarly situated,
23                                                     JOINT STIPULATION AND ORDER TO
                           Plaintiff,
                                                       MODIFY EXPERT DISCOVERY
24
            v.                                         SCHEDULE
25
     FCA US LLC f/k/a CHRYSLER GROUP                   Assigned to Hon. Morrison C. England, Jr.
26   LLC, a Delaware Corporation, and DOES 1           Courtroom 7, 14th Floor
     through 100, inclusive,                           Complaint Filed: February 16, 2018
27
28                        Defendants.

                                                   1
      JOINT STIP AND [PROPOSED] ORDER                                        2:18-cv-00360-MCE-EFB
1          Plaintiff Shawn Alger (“Plaintiff”) and Defendant FCA US LLC f/k/a Chrysler Group LLC

2    (“Defendant”) (together, the “Parties”), by and through their respective counsel, hereby stipulate as

3    follows:

4                                             STIPULATION

5          WHEREAS, Plaintiff filed his initial complaint on February 15, 2018 [Dkt. No. 1] and his

6    class action complaint on February 16, 2018 (Dkt. No. 4);

7          WHEREAS, on January 20, 2020 the Court entered an order pursuant to the parties’

8    stipulation extending the discovery cut-off date to March 30, 2020 (Dkt. No. 136);

9          WHEREAS, on February 18, 2020 the Court entered an order Granting Class Certification

10   (Dkt. No. 141);

11         WHEREAS, on March 23, 2020, the Court entered an order pursuant to the parties’ stipulation

12   extending the discovery cut-off date to June 15, 2020 to allow sufficient time to conduct mediation

13   (Dkt. No. 145);

14         WHEREAS, on May 7, 2020 the parties engaged in a mediation that did not resolve in

15   settlement.

16         WHEREAS, on June 17, 2020 the court entered an order extending the time for the

17   completion of certain depositions to September 10, 2020 so that the parties could continue their

18   mediation efforts (Dkt. No. 156);

19         WHEREAS, on August 21, 2020 the court entered an order extending the time for the

20   completion of certain depositions to December 18, 2020 (Dkt. No. 160);

21         WHEREAS, on January 4, 2021 the court entered an order extending the time for the

22   completion of certain depositions to March 15, 2021 (Dkt. No. 169);

23         WHEREAS, following the entry of this order the parties have met and conferred concerning

24   the nature and extent of the defendant’s duty to supplement its discovery responses.

25         WHEREAS, the defendant needs additional time to supplement its discovery responses and

26   those supplemental responses will likely impact the expert reports that are due to be exchanged on

27   May 14, 2021; and

28   ///
                                                     2
     JOINT STIP AND ORDER                                                       2:18-cv-00360-MCE-EFB
1          WHEREAS, the parties believe that efficiencies will be achieved if the deadline to exchange

2    expert and rebuttal expert reports is extended for a period of 45 days while keeping all other

3    deadlines in place.

4          NOW, THEREFORE, the undersigned counsel for the Parties, having met and conferred,

5    stipulate and agree as follows:

6             1.   The deadline to disclose experts and exchange reports shall be June 30, 2021; and

7             2.   The deadline to disclose supplemental experts and exchange reports shall be August

8                  13, 2021.

9    Dated: May 4, 2021                         Respectfully submitted,
10
                                                        KERSHAW, COOK & TALLEY PC
11

12                                                      By: /s/ Stuart C. Talley
                                                        STUART C. TALLEY
13
                                                        WILLIAM A. KERSHAW
14                                                      IAN J. BARLOW
                                                        401 Watt Avenue
15                                                      Sacramento, California 95864
                                                        Telephone: (916) 779-7000
16                                                      Facsimile: (916) 721-2501
                                                        Email: bill@kctlegal.com
17
                                                        Email: stuart@kctlegal.com
18                                                      Email: ian@kctlegal.com

19                                                      MARK P. CHALOS (Pro Hac Vice)
                                                        KENNETH S. BYRD (Pro Hac Vice)
20                                                      MADELINE M. GOMEZ (Pro Hac Vice)
                                                        LIEFF CABRASER HEIMANN &
21
                                                        BERNSTEIN, LLP
22                                                      222 Second Avenue South, Suite 1640
                                                        Nashville, Tennessee 37201
23                                                      Telephone: (615) 313-9000
                                                        Facsimile:    (615) 313-9965
24                                                      Email: mchalos@lchb.com
25                                                      Email: kbyrd@lchb.com
                                                        Email: mgomez@lchb.com
26
                                                        Attorneys for Plaintiff and the Class
27

28
                                                   3
     JOINT STIP AND ORDER                                                      2:18-cv-00360-MCE-EFB
1    Dated: May 4, 2021              DYKEMA GOSSETT LLP
2

3                                    By: /s/ Fred J. Fresard
                                     James P. Feeney (State Bar No. 219045)
4                                    Fred J. Fresard (Pro Hac Vice)
                                     Krista L. Lenart (Pro Hac Vice)
5
                                     333 South Grand Ave., Suite 2100
6                                    Los Angeles, California 90071
                                     Telephone: (213) 457-1800
7                                    Facsimile: (213) 457-1850
                                     Email: jfeeney@dykema.com
8                                    Email: ffresard@dykema.com
                                     Email: klenart@dykema.com
9

10                                   Attorneys for Defendant
                                     FCA US LLC f/k/a/ Chrysler Group LLC
11

12
                                ORDER
13
            IT IS SO ORDERED.
14

15   Dated: May 10, 2021

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 4
     JOINT STIP AND ORDER                                 2:18-cv-00360-MCE-EFB
